Citation Nr: 0632704	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  02-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the neck and back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1974 to 
August 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board remanded this case to the RO in September 2003 for 
further development and consideration.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of this case has been completed.

2.  The degenerative disc disease in the veteran's neck and 
back is unrelated to his service in the military, and the 
arthritis (degenerative joint disease) in these areas was not 
manifest during service or within one year following his 
discharge.


CONCLUSION OF LAW

1.  The degenerative disc disease in the veteran's neck and 
back is not a residual of a disease or injury incurred or 
aggravated during service and arthritis in these areas may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002), redefined VA's duties to 
notify and assist the veteran in the development of a claim.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice, to the 
extent possible, must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.

In this case, in May 2003 and December 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by him, 
what information and evidence would be obtained by VA, and 
the need that he advise VA of or submit any further evidence 
in his possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
contentions, service medical records, private medical 
records, VA treatment and examination reports, Social 
Security records, and statements by his accredited 
representative.

The veteran's representative claims the directives of the 
Board's September 2003 Remand were not followed.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (the veteran is entitled, as 
a matter of law, to compliance with remand directives).  
Specifically, instructions for the veteran to be informed of 
the need to produce information or evidence relating to 
workman's compensation claims were noted.  Upon review of the 
file, however, the Board observes that a letter sent by the 
Appeals Management Center (AMC) in December 2005 does confirm 
the veteran was informed of the need to produce such records, 
if they exist.  Moreover, as is evidence by the brief of 
August 2006, the veteran's representative has seen 
the Board's September 2003 Remand and, therefore, is himself 
aware of the discrepancy between the Remand directives and 
the subsequent development.  In spite of this awareness, no 
such records have been produced by the veteran or his 
representative.  To the contrary, in an April 2006 letter, 
the veteran indicated he had no additional evidence to 
submit.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(The duty to assist is not a "one-way street." If a claimant 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).

The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining this evidence.  There is 
no indication there is additional evidence to obtain; there 
is no additional notice that should be provided; and there 
has been a complete review of all the evidence without 
prejudicing him.  See Pelegrini, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against his claim 
for service connection, any question as to an appropriate 
evaluation (i.e., disability rating) or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause him injury.  So any such error 
is harmless and does not prohibit consideration of his appeal 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

Service medical records are negative for treatment of 
degenerative disc disease or, for that matter, any disease 
process relating to the veteran's spine.  His personnel 
records, in particular his Department of Defense Form 214 
(DD-214), indicates his military occupational specialty (MOS) 
was combat engineer.  His active duty ended in August 1981.

Following service, private outpatient records include 
complaints of neck and back pain as early as January 2000.  
An x-ray report from February 2000 shows narrowing of the C6-
7 and L5-S1 interspaces with associated arthritic changes 
consistent with disc degeneration.  In a private spine 
evaluation/consultation report from September 2000 the 
veteran mentioned an onset of pain approximately four months 
prior, with no associated injury.  Other notes from that same 
month, however, include his report that his low back symptoms 
followed heavy lifting at his civilian job.  The report 
indicated the pain was worse with activity, particularly 
lifting.  He was diagnosed with chronic cervical and lumbar 
pain, as well as myofascial (i.e., muscle tissue) pain.

The veteran's medical history is significant for a January 
2001 anterior cervical discectomy and interbody arthrodesis 
of the C3-4, C4-5, C5-6, and C6-7 vertebral spaces.  
Rehabilitation followed this procedure.  Private outpatient 
x-ray images from April 2001 show good position of his 
grafts, with no obvious pseudoarthrosis.  May 2001 x-ray 
images show settling of the grafts into the inplates at 
several levels, with insignificant backing out of the screws.  
VA outpatient records from April through December 2001 
indicate ongoing complaints of neck pain, with pain 
medication prescribed to treat this condition.  Private 
records from this period show a diagnosis of low back pain, 
with steroid injections being administered in November 2001.  
Subsequent outpatient records are consistent with these.

In correspondence received in January 2002, the veteran 
contends the deterioration of the bones in his neck and back 
could have been caused by his duties in service as a combat 
engineer, or as a soldier carrying a helmet, pack, and gun.  
In June 2002 he submitted a letter reiterating these 
contentions, and added that carrying an M-60 machine gun, 
sleeping in the mud and rain, and lifting heavy objects 
contributed to degeneration of his discs.  These sentiments 
were again reflected in a statement submitted in August 2002.

A January 2002 Magnetic Resonance Imaging (MRI) report 
included findings of degenerative disc disease in the 
veteran's L4-5 and L5-1 spaces.  A left paracentral focal 
protrusion of the L5-1 disc was found below the location of 
the exiting nerve roots.  A computerized tomography (CT) 
report from October 2002 includes a diagnosis of C3-4 
moderate right and moderate to severe left neural foraminal 
axis stenosis.  The intervertebral strut grafts from prior 
neck surgery were noted and the veteran's spinal alignment 
was considered to be preserved.  These records are consistent 
with other outpatient radiological evidence from this time 
period.

In correspondence received in April 2003, the veteran added 
that he built "Bailey" bridges with heavy steel in his 
capacity as combat engineer.  In an April 2003 statement by 
the veteran's accredited representative, the veteran 
contended that the onset of his conditions was during 
service.  Then, in a letter received in April 2004, he 
contended the government should help him get a home.

In January 2006, the veteran was accorded a VA spine 
examination.  His claims file was reviewed and pertinent 
service and medical history discussed.  Following a thorough 
physical examination, he was diagnosed with degenerative disc 
disease of the cervical spine, status post fusion, and 
degenerative disc disease of the lumbar spine.  The examiner 
observed that the veteran's service medical records included 
over 40 visits to medical services, none of which were to 
treat low back pain.  He noted the fact that the veteran 
worked for 20 years, after service, as a material handler in 
a warehouse, before one day waking up with pain.  Further, no 
specific traumatic injuries were reported by the veteran.  
Based upon all of this information, the examiner stated that 
he could find no evidence to indicate that either the 
veteran's neck or low back conditions had their onset in 
service, had their onset within one year of service, or were 
in any way related to service.



Records from the Social Security Administration (SSA), 
received in March 2006, show a post-service occupational 
history where the veteran indicated employment as a supply 
technician on a naval base from 1981 to 1995, a logging truck 
driver in 1994, and a receiving clerk from June 1996 to 
January 2001.  He stated these jobs required carrying reels 
of cable, rolls of wire and boxes.

Law and Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
a disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a chronic disease such 
as arthritis becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The veteran essentially contends that his current 
degenerative disc disease condition was caused or aggravated 
by arduous training and work performed during military 
service.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Here, the evidence of record clearly establishes the veteran 
currently suffers from degenerative disc disease of the 
spine, in both the cervical and lumbar segments.  But as will 
be explained below, the evidence of record does not show this 
condition began during his military service or even for many 
years thereafter, and this includes arthritis being manifest 
to a compensable degree of at least 10 percent within the 
one-year presumptive period following service.  Furthermore, 
there is no evidence otherwise linking the veteran's current 
condition with his military service.  See Hickson, supra.

The service medical records do not show treatment or injury 
to the veteran's spine, or reference - including diagnosis, 
of degenerative disc disease.  While the veteran worked as a 
combat engineer, there is no indication he suffered injury to 
his back or neck in that capacity.  The first medical 
evidence of disease or injury involving his back or neck is 
found in private treatment records from January 2000, so over 
18 years after his discharge from service, and well outside 
the time frame required by applicable regulations for a 
presumptive grant of service connection due to a chronic 
condition such as arthritis.  See 38 C.F.R. § 3.307, 3.309; 
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

Following the veteran's initial reports of problems in his 
neck and back, medical evidence (in the form of radiological 
and other records) clearly shows he has degenerative disc 
disease.  An October 2002 CT report also indicates stenosis 
(the arthritic-type narrowing) in his left neural foraminal 
axis.  This disease process required the fusion of numerous 
segments of his cervical spine in January 2001 and narrowing 
of the spaces in his lumbar spine from February 2000 forward.  
However, there is no evidence supporting his contention that 
his current condition is causally related to his military 
service.  To the contrary, there is evidence against such a 
theory.

Private records from September 2000 include the veteran's 
complaint of having experienced pain following heavy lifting 
at his civilian job.  And the January 2006 VA spine 
examination report includes an opinion that the evidence does 
not show his condition was present in service, within one 
year of his discharge, or is in any way related to his 
military service.  This opinion was based on a thorough 
review of his claims file, so it is well informed and not 
predicated on unsubstantiated information.  Discussion of the 
lack of evidence of a spine condition contemporaneous to 
service was noted.  In addition, the veteran's post-service 
occupational history was described.  Because of the sound 
basis of this medical opinion, the Board finds that it is 
highly probative evidence against the veteran's claim.

In summary, the evidence shows the veteran has degenerative 
disc disease with neural foraminal axis stenosis.  But the 
evidence does not show his condition occurred during service 
or even for many years thereafter.  Furthermore, there is 
probative medical evidence specifically indicating his 
current condition is unrelated to his military service.  So 
his claim must be denied because the preponderance of the 
evidence is unfavorable, in turn meaning there is no 
reasonable doubt to resolve in his favor.  See 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for degenerative disc 
disease of the neck and back is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


